By the Court.

We cannot judicially take notice of the laws of Vermont. By our own law, marriage is an absolute gift to the husband of all the wife’s personal chattels in possession ; and so it is also of choses in action, if he reduces them into possession by receiving or recovering them at law. But on the dissolution of the marriage, either by the death of the husband, or by a divorce a vinculo, choses in action, not reduced to possession during the coverture, remain the property of the wife. We must presume the laws of Vermont to be similar to ours on this subject, unless the contrary is regularly shown. Parole evidence respecting the grounds of the judgment of the court, in awarding alimony to the plaintiff, was very properly rejected by the judge at the trial: his direction was correct, and the verdict must stand.

Judgment on the verdict.